        Case 1:20-cv-01710-BAH Document 10-1 Filed 06/29/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.

                       Plaintiffs,
       v.

MICHAEL PACK, in his official capacity                Case No. 1:20-cv-1710
as Chief Executive Officer and Director of the
U.S. Agency for Global Media,

                       Defendants.


                                DECLARATION OF LIBBY LIU

I, Libby Liu, declare as follows:

       1.      I am the Founder of the Open Technology Fund (OTF). I offer this declaration in

support of the plaintiffs’ motion for a temporary restraining order and preliminary injunction.

       2.      On September 20, 2019, I incorporated the Open Technology Fund as an

independent 501(c)(3) non-profit corporation under the laws of the District of Columbia. I did so

by filing the attached Articles of Incorporation—signed by me as the sole “Incorporator”—with

the Corporations Division of the District of Columbia’s Department of Consumer and Reguatory

Affairs. On that same day, I received a Certificate of Incorporation indicating that the Division of

Corporations had determined that we had complied with the applicable provisions of the District

of Columbia’s Business Organizations Code. True and correct copies of the Articles of

Incorporation and Certificate of Incorporation are attached hereto as Exhibit A.

       3.      I understand that the federal government is now claiming that OTF is an

organization authorized under federal law, either by Congress or by the Executive Branch. That

is not accurate. OTF was incorporated as, and remains, an independent organization. It was not

established as a government-created or government-controlled entitity. I did not need, nor did I
        Case 1:20-cv-01710-BAH Document 10-1 Filed 06/29/20 Page 2 of 3




obtain, permission or authorization from Congress or from any part of the Executive Branch to

form OTF as a private, non-profit corporation under District of Columbia law. To the extent

that any language that appeared on OTF’s website or elsewhere may have suggested otherwise,

such a suggestion was factually inaccurate. Language on OTF’s website regarding support from

Congress and USAGM for its incorporation as an independent non-profit was intended merely

to demonstrate that OTF’s stakeholders, including OMB, have confidence in OTF’s past success

and future prospects as an independent steward of internet-freedom funds and to garner support

for additional funding. Recognition of OTF’s good work from our government stakeholders gave

OTF confidence in the sustainability of its future as well as confidence to incorporate as an

independent non-profit outside of Radio Free Asia.

       4.      To be clear: Although OTF has been a grantee of the U.S. Agency for Global

Media (USAGM) and its precedessor since OTF’s inception, OTF has never received the sort of

congressional authorization for its establishiment as an organization that other grantees (such as

Radio Free Europe, Radio Free Asia, and Radio Free Afghanistan) have received. OTF has

never voluntarily relinquished its ability to govern itself as a private, independent non-profit

corporation by selecting its own officers and directors. In short, OTF is an independent non-

profit that (at least until now) happens to receive federal funding.

       5.      Since OTF’s founding as an independent non-profit organization in 2019,

USAGM has recognized OTF’s independent status in its communications to Congress. For

example, in its latest “Internet Freedom FY202 Spend Plan” submitted to Congress for Fiscal

Year 2020 (attached as Exhibit B), USAGM acknowledged that “OTF was incorporated as an

independent non-profit organization.” It further told Congress that “[a]s an independent

organization, OTF is uniquely situated to responsibly and accountably support the U.S.



                                                  2
        Case 1:20-cv-01710-BAH Document 10-1 Filed 06/29/20 Page 3 of 3




government’s internet freedom efforts at the pace and with the flexibility needed to empower

innovation and compete against adversaries to a free and open internet.”

       6.     These facts are a matter of my personal knowledge.

       I declare under penalty of perjury under federal law that the foregoing declaration is true

and correct. Dated this 29th day of June, 2020, and executed in Washington, DC.


                                                            /s/ Libby Liu
                                                            ___________________
                                                            Libby Liu




                                                3
